Title: 1765. Decr. 30th. Monday.
From: Adams, John
To: 


       We are now concluding the Year 1765, tomorrow is the last day, of a Year in which America has shewn such Magnanimity and Spirit, as never before appeared, in any Country for such a Tract of Country. And Wednesday will open upon Us a new Year 1766, which I hope will procure Us, innumerable Testimonies from Europe in our favour and Applause, and which we all hope will produce the greatest and most extensive Joy ever felt in America, on the Repeal both of the stamp Act and sugar Act, at least of the former.
       Query. Who is it, that has harrangued the Grand Juries in every County, and endeavoured to scatter Party Principles in Politicks? Who has made it his constant Endeavour to discountenance the Odium in which Informers are held? Who has taken Occasion in fine spun, spick and span, spruce, nice, pretty, easy warbling Declamations to Grand Inquests to render the Characters of Informers, honourable and respectable? Who has frequently expressed his Apprehensions, that the form of Government in England was become too popular. Who is it, that has said in public Speeches, that the most compleat Monarchy in Europe was the Government of France? Who is it, that so often enlarges on the Excellency of the Government of Queen Elizabeth, and insists upon it so often, that the Constitution, about the Time of her Reign and under her Administration, was nearest the Point of Perfection? Who is it that has always given his opinion in Favour of Prerogative and Revenue, in every Case in which they have been brought into Question, without one Exception? Who is it that has endeavoured to biass simple Juries, by an Argument as warm and vehement, as those of the Bar, in a Case where the Province was contending vs. a Custom-House-Officer? And what were the other Means employed in that Cause vs. the Resolutions of the General Assembly? Who has monopolized almost all the Power, of the Government, to himself and his family, and who has been endeavouring to procure more, both on this side and the other side the Atlantic?
       Read Shakespears Life of K. Henry 8th. Spent the Evening with the Company of Singers at Moses Adams’s.
       Clarendon to Pym.
       They are extreamly proud of their Country, and they have reason to be so. Millions, Tens and Hundreds of Millions of Freeborn Sub­jects, are familiar to their Imaginations, and they have a pious Horror, of consenting to any Thing, which may intail slavery on their Posterity. They think that the Liberties of Mankind and the Glory of human Nature is in their Keeping. They know that Liberty has been skulking about in Corners from the Creation, and has been hunted and persecuted, in all Countries, by cruel Power. But they flatter them selves that America was designed by Providence for the Theatre, on which Man was to make his true figure, on which science, Virtue, Liberty, Happiness and Glory were to exist in Peace.
       Now have not they the same Reason to contend against Parliamentary Taxations, which you and your Hampden had against regal and ministerial Taxations.—What were your Reasons?
      